IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 23, 2009
                                     No. 09-40493
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




PORT ELEVATOR-BROWNSVILLE, L.C.,

                                                   Plaintiff-Appellant,

versus

IVONNE SOTO VEGA,

                                                   Defendant-Appellee.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                  No. 1:98-CV-23




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
JERRY E. SMITH, Circuit Judge:*


       Port Elevator-Brownsville, L.C. (“Port Elevator”), appeals the denial of its
motion for new trial and motion for judgment as a matter of law (“j.m.l.”). It also

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-40493

contends that the district court went beyond our mandate on remand by entering
a final judgment. Because the district court did not abuse its discretion in de-
nying these motions and appropriately rendered judgment, we affirm.


                                        I.
      This is an interpleader action instituted by Port Elevator in 1998 to estab-
lish the rightful owner of corn proceeds. In 2006, the district court named
Ivonne Vega as the owner. Port Elevator sued Vega for breach of contract, or al-
ternatively pursuant to quantum meruit, for the cost of storing and handling the
corn, as well as attorney’s fees. A jury found that Vega had not entered into a
contract with Port Elevator but was nonetheless liable under quantum meruit
for storage and handling fees of $19,574.20 but not for attorney’s fees.
      Port Elevator moved for a new trial under Federal Rule of Civil Procedure
59(a), arguing that the verdict was against the great weight of the evidence. Ac-
cording to Port Elevator, the evidence established that it was entitled to
$81,438.04 for services rendered, plus attorney’s fees.
      The court disagreed. At trial, Port Elevator’s manager, Craig Elkins, testi-
fied that he had initially instructed Vega that she owed $19,574.20 for storage
and treatment of the corn. Vega sent a check for that amount, which Port Eleva-
tor’s attorney returned because it was made payable to the wrong entity. Elkins
further testified that he had miscalculated that initial $19,574.20 figure and that
the true value of the services was $81,438.04. The jury found that an award of
$19,574.20 would fairly and reasonably compensate Port Elevator.
      The court held that that award was not against the great weight of the evi-
dence and denied a new trial; it also held that the jury’s decision not to award
attorney’s fees did not contradict the weight of the evidence. Port Elevator in-
itially rejected Vega’s check for $19,574.20. It then incurred substantial legal
fees, only to recover the same amount. Accordingly, the court inferred that the

                                        2
                                  No. 09-40493

jury had considered Port Elevator’s request for attorney’s fees to be unreason-
able. That judgment, according to the court, did not contradict the evidence and
did not justify a new trial.
      The court also denied Port Elevator’s motion for j.m.l. It held that the ver-
dict was supported by the evidence. It entered an amended final judgment and
ordered Port Elevator to pay Vega $153,480.88, representing the corn proceeds
minus the storage and handling fees. Port Elevator argued that Vega’s claim to
the corn proceeds was untimely and could not be brought as a post-judgment mo-
tion. The district court decided that, because ownership of the corn was at issue
throughout this litigation, Vega’s claim was timely and related back to her orig-
inal pleading under Rule 15 of the Federal Rules of Civil Procedure.


                                        II.
A. Motion for New Trial
      We review the denial of a motion for new trial for abuse of discretion.
Cates v. Creamer, 431 F.3d 456, 460 (5th Cir. 2005). “[T]here is no abuse of dis-
cretion denying a motion for new trial unless there is a complete absence of evi-
dence to support the verdict.” Esposito v. Davis, 47 F.3d 164, 167 (5th Cir. 1995).
      The jury considered three invoices, prepared by Craig Elkins, in determin-
ing the reasonable value of Port Elevator’s services. The second invoice was for
$19,574.20.   As we have explained, Port Elevator rejected a check in that
amount, but only because it was made out to the wrong party. The jury found
that this second invoice represented the amount that would reasonably compen-
sate Port Elevator for its services. The jury could have also selected any other
amount that was within the range of evidence presented at trial. Neiman-Mar-
cus Group, Inc. v. Dworkin, 919 F.2d 368, 372 (5th Cir. 1990). The court held
that the jury’s award was not against the weight of the evidence, and we agree.
      The court also held that the jury’s decision not to award attorney’s fees did

                                        3
                                   No. 09-40493

not contradict the weight of the evidence. The court inferred that the jury found
Port Elevator’s request for attorney’s fees to be unreasonable. The jury awarded
Port Elevator the same amount that Vega was willing to pay twelve years earli-
er. Because Port Elevator rejected that original check, the jury could not justify
awarding fees. A jury may award zero attorney’s fees where the evidence affirm-
atively showed that no attorney services were needed or that any services pro-
vided were of no value. See Cale’s Clean Scene Carwash, Inc v. Hubbard, 76
S.W.3d 784, 787 (Tex. App.SSHouston [14th Dist.] 2002, no writ). The court did
not abuse its discretion in denying the motion for new trial.


B. Motion for Judgment as a Matter of Law
      We review a denial of a motion for j.m.l. for plain error where, as here, the
movant failed to preserve the issue. Lincoln v. Case, 340 F.3d 283, 289-90 (5th
Cir. 2003). To preserve the issue, a party must move for j.m.l. at the conclusion
of all the evidence. Id. If it fails to move at that time, it waives its right to file
a renewed post-verdict Federal Rule of Civil Procedure 50(b) motion and its right
to challenge the sufficiency of the evidence under the usual standard. Id.
      Under plain error review, “[i]f any evidence exists that supports the ver-
dict, it will be upheld.” Flowers v. Regional Physician Servs., 247 F.3d 229, 238
(5th Cir. 2001). Because there was evidence to support the jury’s award of
$19,574.20 for storage and handling fees and its zero award for attorney’s fees,
the district court did not commit plain error in denying j.m.l.


C. Scope of Mandate on Remand
      Port Elevator contends that the district court disregarded this court’s man-
date on remand. In 2002, the district court awarded summary judgment to Port
Elevator for breach of contract and attorney’s fees and denied Vega summary
judgment on her claims of negligence, fraud, conversion, and violations of the

                                          4
                                  No. 09-40493

Texas Deceptive Trade Practices Act. We affirmed the denial of Vega’s summary
judgment motion but vacated the grant of Port Elevator’s motion and remanded
“for further proceedings consistent with this opinion.” Port Elevator Brownsville,
L.C. v. Gutierrez, 198 F. App’x 362, 370 (5th Cir. 2006) (per curiam). Port Eleva-
tor argues that the district court acted outside our mandate by entering a final
judgment.
      “We review de novo a district court’s interpretation of our remand order,
including whether the law-of-the-case doctrine or mandate rule forecloses any
of the district court’s actions on remand.” United States v. Elizondo, 475 F.3d
692, 695 (5th Cir. 2007). The mandate court rule “forecloses relitigation of
issues expressly or impliedly decided by the appellate court,” id. at 696
(quotation marks and citation omitted), but it does not prevent the district court
from reaching a final judgment after resolution of the issues on remand.
      The ownership of the corn was at issue since the start of the litigation. Af-
ter remand, the trial court named Vega as the owner of the corn; she was there-
fore the rightful owner of the proceeds of the corn sale. Her claim to the pro-
ceeds related back to her original complaint under rule 15. Once the jury had
determined the value of Port Elevator’s services, it was within the district court’s
powers to subtract that sum from the value of the proceeds and enter a final
judgment. That action was not inconsistent with our opinion.


D. Motion To Vacate Stay
      Vega moves, in this court, to vacate the district court’s stay on post-judg-
ment discovery. That stay was entered pursuant to rule 62(d) pending resolu-
tion of this appeal. Because there are no remaining issues on appeal, we grant
the motion.
      The judgment is AFFIRMED.



                                         5